DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed 1/4/2021 has been received and entered into the case. 
Claims 1, 3, 13-19, 21-41 are pending. Claims 21-41 are withdrawn. Claims 1, 3, 13-19 have been considered on the merits herein. All arguments and amendments have been considered on the merits. 
It should be noted that Applicants response filed on 1/4/2021 does not address/argue the correct and pending rejections presented in the Non-Final Office Action mailed on 10/27/2020, i.e The ODP rejections and the rejection of Claims 1, 3, 6, 13-19 under 35 U.S.C. 103 as being unpatentable over Witcher et al. (US2016/0083771A1) supported by PubChem Silwet L77 in view of EP2014762, Finger et al. (PDA technical report 1, 2007) and Dufresne (US2016/0160261).  It appears that applicant is arguing rejections presented in the Final Office Action mailed on 6/8/2020. 
The prior art rejections have been amended to address applicants claim amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends from claim 1 which has been amended to include the inoculum having a volume in the range from about 10 to about 20 microliters, however claim 19 is drawn to an inoculum having a volume in the range from about 10 to about 50 microliters  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Franciskovich (US8071362, US8043845, US8173389, US8372624, US8895239, US8283133, US8945837) in view of Witcher supported by PubChem Silwet L77 in view of EP2014762.
Franciskovich teach a biological indicator comprising a carrier inoculated with a test microorganism selected from spores of Bacillus, Clostridia or Geobacillus particularly Geobacillus stearothermophilus (col. 6, lines 19-57). The spore deposit comprises water and spores (col. 7, lines 42-52). 

Regarding claim 17, Franciskovich teach the carrier to be inoculated with the test organism by preparing an aqueous suspension comprising the organism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm2 (col. 7, lines 60-63), thus falling within applicants claimed range of 106-108 cfu of claims 17 and 18 (col. 2, lines 25-44) (For ‘624, see col. 2, lines 58-67, col. 3, lines 1-30, col. 5, lines 17-37, col. 6, lines 5-24, col. 9, lines 25-45, 65- col. 10, lines 1 -15, lines 63-67, col. 11, lines 11 -67, col. 12, lines 1 -18, col. 17, lines 30-40, For ‘845 see col. 2, lines 10-48, col. 3, lines 55-col. 4, lines 1-3, 26-40, col. 5, lines 23-67, col. 6, lines 19-35, 58-col. 7, lines 1-13, 42-64, For ‘389 see col. 2, lines 16-53, col. 3, lines 34-67, col. 4, lines 27-43, col. 5, lines 11 -67, col. 6, lines 21 -37, 60-col. 7, lines 1 -15, 45-57, col. 8, lines 1-24, For ‘239 see col. 3, lines 7-20, col. 5, lines 6-26, 51-67, col. 9, lines 58-67, col., 10, lines 1-6, 55-col. 12, For ‘133 see col. 4, lines 1-16, 38-53, col. 49-62, col. 6, lines 1-50, col. 7, lines 1-13, col. 54-67-col. 8, lines 1-22, For ‘845, see col. 2, lines 10-38, col. 3, lines 55-67, col. 4, lines 26-41, col. 5, lines 23-36, 50-67, col. 6, lines 19-67, col. 7, lines 40-64, col. 8, lines 1 -35, For ‘837, see col. 6, lines 16-41, col. 11, lines 15-25, col. 7, lines 10-16, col. 10-13).
Regarding claim 19, Franciskovich teach depositing 7 microliters on the carrier (see, ex. 1, for example). The disclosed 7 microliters is taken to be about 10 as claimed. They also teach that the inoculum may be prepared by one of ordinary skill in the art to 

Franciskovich does not teach a surfactant with the spore deposit of claim 1.

Witcher teaches a biological indicator comprising a carrier comprising a hydrophobic substrate and a spore deposit on the carrier (0002, 0005-0007, 0012, 0013, 0028, 0029, 0031) wherein the spore deposit is a 2 microliter drop of Geobacillus stearothermophilus spores according to claims 1, 13-16, 19 (0006, 0012, 0055, 0056, 0059) comprising 0.1% Silwet 77 (0059) which is a polyethylene glycol surfactant (see PubChem Silwet 77) according to claim 1. The spore deposit with 0.1% Silwet 77 is applied to the carrier and dried (0059). Regarding claims 17 and 18, the deposit comprises greater than 1x106 cfu of spores (0059).  Regarding claim 3, typical carriers comprise paper, metallic films and glass and also polymeric substrates (0029, 0031).  Witcher teaches that hydrophobic substrates can present challenges such as once spore solutions are deposited on the substrate, they bead up and present a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (0031).  A solution to this problem is nanoparticle dispersions and surfactants to improve spore coating uniformity and adhesion (0031, 0032, 0040), while they do not teach at least 95% of the area of the spore deposit resides in a single spore layer, the goal of the surfactant is to prevent spore clumping and multiple layers of spores forming in the continuous coating (0031). 
Geobacillus stearothermophilus and Bacillus (0042).  They teach the spores in the deposition fluid to be present in amounts from 1x103/µl-1x107/µl (0060). 
Before the effective filing date of the claimed invention, it was known that spore deposition on a carrier often poses a problem resulting in spore clumping and stacking. The art recognizes methods and reagents which allow for a single layer wherein the spores do not overlap. In view of Witcher, it would have been obvious before the effective filing date of the claimed invention to add a polyethylene glycol surfactant to a biological indicator spore deposit with a reasonable expectation in preventing or decreasing spore clumping to provide a single spore layer without or with reduced clumps and multilayer stacking of spores because the surfactant agents are disclosed to prevent or reduce beading up, a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (Witcher 0031) and would therefore aid in a deposition of spores on a carrier wherein at least about 95% of the spore deposit resides in a single spore layer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9, 11, 30-33 of copending Application No. 15729685 (reference application) in view of Witcher supported by PubChem Silwet L77.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are drawn to a biological indicator comprising a carrier and a spore deposit on the carrier wherein about 95% of the spore deposit resides in a single spore layer. It is noted that claim 1 of ‘685 claims the remainder of the area of the spores are in a stacked configuration; however the current claim contains comprising language and would not exclude the remainder being in stacked configuration. Claim 1 requires a surfactant in the spore deposit inoculum, not present in ‘685; however, Witcher teaches a biological indicator comprising a carrier and a spore deposit on the carrier with a surfactant. 
Geobacillus stearothermophilus spores according to claims 1, 13-16, 19 (0006, 0012, 0055, 0056, 0059) comprising 0.1% Silwet 77 (0059) which is a polyethylene glycol surfactant comprising polyalkylene glycol (see PubChem Silwet 77) according to claim 1. The spore deposit with 0.1% Silwet 77 is applied to the carrier and dried (0059). Regarding claims 17 and 18, the deposit comprises greater than 1x106 cfu of spores (0059).  Regarding claim 3, typical carriers comprise paper, metallic films and glass and also polymeric substrates (0029, 0031).  Witcher teaches that hydrophobic substrates can present challenges such as once spore solutions are deposited on the substrate, they bead up and present a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (0031).  A solution to this problem is nanoparticle dispersions and surfactants to improve spore coating uniformity and adhesion (0031, 0032, 0040), while they do not teach at least 95% of the area of the spore deposit resides in a single spore layer, the goal of the surfactant is to prevent spore clumping and multiple layers of spores forming in the continuous coating (0031). Therefore, it would have been obvious before the effective filing date of the claimed invention to add a surfactant to a biological indicator spore deposit of ‘685. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1, 13-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 8895239, claims 1, 3, 4, 6, 7,15, 17, 29 of US8043845, claims 1, 3 of US 8945837, claims 1,3, 4-6 of US8372624 and claims 1, 2 of US’9701968, claims 1-4, 6, 7,15, 16, 17, 26, 29 of US8283133 in view of in view of EP2014762 and Witcher supported by PubChem Silwet L77.

The claims are drawn to biological indicators comprising spores selected from Geobacillus, Bacillus or Clostridium on a carrier. The instant invention requires the spores are deposited on the carrier wherein about 95% of the spore deposit resides in a single spore layer not required in the claims of US’239, ‘837, ‘968, ‘624; however it would have been obvious in view of EP762 to use known methods for single layer deposition on carriers of biological indicators as claimed. Claim 1 requires a surfactant in the spore deposit inoculum, not present in ‘239, ‘845, ‘837, ‘624, ‘968 and ‘133; however, Witcher teaches a biological indicator comprising a carrier and a spore deposit on the carrier with a surfactant. 
Witcher teaches a biological indicator comprising a carrier comprising a hydrophobic substrate and a spore deposit on the carrier (0002, 0005-0007, 0012, 0013, 0028, 0029, 0031) wherein the spore deposit is a 2 microliter drop of Geobacillus stearothermophilus spores according to claims 1, 13-16, 19 (0006, 0012, 0055, 0056, 0059) comprising 0.1% Silwet 77 (0059) which is a polyethylene glycol surfactant (see PubChem Silwet 77) according to claim 1. The spore deposit with 0.1% Silwet 77 is applied to the carrier and dried (0059). Regarding claims 17 and 18, the deposit comprises greater than 1x106 cfu of spores (0059).  Regarding claim 3, typical carriers 

Claims 1, 3, 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 30, 40 of copending Application No. 15005182 (reference application) in view of EP2014762 and Witcher supported by PubChem Silwet L77.
The inventions are drawn to biological indicators comprising spores selected from Geobacillus, Bacillus or Clostridium on a carrier. The instant invention requires the spores are deposited on the carrier wherein about 95% of the spore deposit resides in a single spore layer not required in the claims of US’182; however it would have been obvious in view of EP762 to use known methods for single layer deposition on carriers of biological indicators as claimed. Claim 1 requires a surfactant in the spore deposit inoculum, not present in ‘239, ‘845, ‘837, ‘624, ‘968 and ‘133; 
Witcher teaches a biological indicator comprising a carrier comprising a hydrophobic substrate and a spore deposit on the carrier (0002, 0005-0007, 0012, 0013, 0028, 0029, 0031) wherein the spore deposit is a 2 microliter drop of Geobacillus stearothermophilus spores according to claims 1, 13-16, 19 (0006, 0012, 0055, 0056, 0059) comprising 0.1% Silwet 77 (0059) which is a surfactant comprising polyalkylene glycol (see PubChem Silwet 77) according to claims 1 and 6. The spore deposit with 0.1% Silwet 77 is applied to the carrier and dried (0059). Regarding claims 17 and 18, the deposit comprises greater than 1x106 cfu of spores (0059).  Regarding claim 3, typical carriers comprise paper, metallic films and glass and also polymeric substrates (0029, 0031).  Witcher teaches that hydrophobic substrates can present challenges such as once spore solutions are deposited on the substrate, they bead up and present a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (0031).  A solution to this problem is nanoparticle dispersions and surfactants to improve spore coating uniformity and adhesion (0031, 0032, 0040), while they do not teach at least 95% of the area of the spore deposit resides in a single spore layer, the goal of the surfactant is to prevent spore clumping and multiple layers of spores forming in the continuous coating (0031). Therefore, it would have been obvious before the effective filing date of the claimed invention to add a surfactant to a biological indicator spore deposit of ‘685. 
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. As stated above, applicants did not argue the pending rejections presented in the last Office Action dated 10/27/2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                             
/TAEYOON KIM/Primary Examiner, Art Unit 1632